As filed with the Securities and Exchange Commission on July 15, 2014; Registration No. 333-195130 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to FORM S-1 Registration Statement under the Securities Act of 1933 NORTH AMERICAN OIL & GAS CORP. (Name of issuer in its charter) Nevada 98-087028 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer IdentificationNo.) North American Oil & Gas Corp. 56 E. Main St., Suite 202 Ventura, CA 93001 (805) 643-0385 (Address and telephone number of principal executive offices) Robert Rosenthal, Chairman, CEO, President and Secretary 56 E. Main St., Suite 202, Ventura, CA 93001, (805) 643-0385 (Name, address and phone number of agent for service) Copies of communications to: Matthew C. McMurdo, Esq., 28 West 44th Street, 16th Floor New York, NY 10036 (917) 318-2865 Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of registration fee Title of Each Class Of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common stock, $.0001 par value per share $ $ $ The shares of common stock of North American Oil & Gas Corp. (“NAMG,” “ Company,” “we,” or “our”) to be registered are 55,555,556 shares of our common stock (the “Put Shares”) that we may put to Beaufort Ventures PLC (“Beaufort”), pursuant to an investment agreement by and between Beaufort and the Company, dated March 24, 2014 (the “Drawdown Agreement”). In the event of stock splits, stock dividends, or similar transactions involving the common stock, the number of common shares registered shall, unless otherwise expressly provided, automatically be deemed to cover the additional securities to be offered or issued pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”). In the event that adjustment provisions of the Drawdown Agreement require the registrant to issue more shares than are being registered in this registration statement, for reasons other than those stated in Rule 416 of the Securities Act of 1933, as amended, the registrant will file a new registration statement to register those additional shares. The proposed maximum offering price per share and the proposed maximum aggregate offering price have been estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rules 457(c) under the Securities Act of 1933, as amended, on the basis of the average of the high and low prices of the common stock on the OTCQB on July 9, 2014, a date within five (5) trading days prior to the date of the filing of this registration statement. The Registration Fee was paid on April 8, 2014. The registrant hereby amends this Registration Statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on the date as the Commission, acting pursuant to said Section 8(a), may determine. Our financial statements have been examined to the extent indicated in its reports by MaloneBailey, LLP, and Eide Bailly, LLP, both Certified Public Accountants, and have been prepared in accordance with generally accepted accounting principles and pursuant to Regulation S-X as promulgated by the Securities and Exchange Commission (the “SEC”) and are included herein: The information in this prospectus is not complete and may be changed. The Registrant may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Our financial statements have been examined to the extent indicated in its reports by MaloneBailey, LLP, and Eide Bailly, LLP, both Certified Public Accountants, and have been prepared in accordance with generally accepted accounting principles and pursuant to Regulation S-X as promulgated by the SEC and are included herein: 2 Selling Stockholder Preliminary Prospectus Subject to completion July 14, 2014 NORTH AMERICAN OIL & GAS CORP. 55,555,556Shares of Common Stock This prospectus relates to the resale of up to 55,555,556 shares of common stock, $.001 par value, of North American Oil & Gas Corp., a Nevada corporation, by the selling stockholder (the “Selling Stockholder”). The total amount of shares of common stock, which may be sold pursuant to this prospectus, would constitute approximately 46.9% of our issued and outstanding common stock as of July 9, 2014 if all of the shares had been sold by that date. Pursuant to the Drawdown Agreement, which has a total drawdown amount of five million dollars ($5,000,000) (the “Commitment Amount”), NAMG has the right to sell to Beaufort, at its sole discretion, and Beaufort has the obligation to purchase through advances to the Company, the Company's common stock through draw-down notice requests (each, a “Notice”) issued by the Company. Our common stock to be issued under the Drawdown Agreement will be purchased at a fifteen percent (15%) discount or 85% of the average of the three (3) lowest closing prices during the five (5) trading days immediately before our delivery of our Notice to Beaufort. The number of shares of common stock that Beaufort shall purchase shall be determined by dividing the dollar amount raised, which may or may not equal the entire amount of the advance request, by the purchase price as quoted on the OTCQB. No fractional shares will be issued. The Selling Stockholder is selling all of the shares of common stock offered by this prospectus. It is anticipated that the Selling Stockholder will sell these shares of common stock from time to time in one or more transactions, in negotiated transactions or otherwise, at prevailing market prices or at prices otherwise negotiated. We will not receive any proceeds from the sale of shares by the Selling Stockholder. However, we will receive the sale price of any common stock that we sell to Beaufort under the Drawdown Agreement. Beaufort is an “underwriter” within the meaning of the Securities Actin connection with the resale of our common stock under the equity line of credit. Beaufort will pay us 85% of the average of the three (3) lowest closing prices during the five (5) trading days immediately before our delivery of our Notice to Beaufort of our election to exercise our "put" right. The offering will terminate upon the earlier of (i) the first day of the month next following the 36-month anniversary of the date the registration statement, to which this prospectus is made a part, is declared effective by the SEC and (ii) the date on which Beaufort shall have made payment of advances in the aggregate amount of the Commitment Amount. There are no underwriting agreements. Beaufort has agreed to pay all the costs and expenses of this registration other than costs incurred in NAMG’s review of this registration. Our common stock is quoted on the OTC Markets OTCQB under the symbol "NAMG." The shares of our common stock registered hereunder are being offering for sale by the Selling Stockholder at prices established on the OTCQB during the term of this offering. On July 9, 2014, the closing price of our common stock was $.09 per share on the OTCQB. These prices will fluctuate based on the demand for our common stock. Based on the closing Market Price of our common stock on July 9, 2014, the Selling Stockholder would be able to sell approximately 55,555,556 shares of our common stock. Such amount of shares ignores the 4.99% cap on the number of shares that can be held by the Selling Stockholder pursuant to the Drawdown Agreement. We have no ongoing revenues to satisfy our ongoing liabilities. Our auditors have issued a going concern opinion. Unless we secure equity, debt financing or joint venture partners, of which there can be no assurance, or identify a profitable acquisition candidate, we will not be able to continue operations for more than ten months. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The Company is not a blank check company because it has a specific business purpose and has no plans or intention to merge with an operating company. To our knowledge, none of the Company’s shareholders have plans to enter a change of control or change of management. None of our current management has previously been involved with a development stage company that did not implement its business plan, that generated no or minimal revenues or was engaged in a change of control. The shares being offered are highly speculative and they involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 10. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus issubject to completion July 14, 2014 3 TABLE OF CONTENTS PROSPECTUS SUMMARY 5 RISK FACTORS 10 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 22 USE OF PROCEEDS 22 DETERMINATION OF OFFERING PRICE 23 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 23 SELLING STOCKHOLDER 23 PLAN OF DISTRIBUTION 24 BUSINESS 26 MANAGEMENT'S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS 31 DESCRIPTION OF PROPERTY 37 LEGAL PROCEEDINGS 37 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 38 EXECUTIVE COMPENSATION 43 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 48 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 49 DESCRIPTION OF SECURITIES 50 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 51 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 53 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 53 EXPERTS 54 WHERE YOU CAN FIND MORE INFORMATION 54 FINANCIAL STATEMENTS F-1 4 Until July 23, 2014, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. PROSPECTUS SUMMARY The information presented is a brief overview of the key aspects of the offering. The prospectus summary contains a summary of information contained elsewhere in this prospectus. You should carefully read all information in the prospectus, including the financial statements and the notes to the financial statements under the Financial Statements section beginning on page F-1 prior to making an investment decision. Our Business North American Oil & Gas Corp. and subsidiaries (“NAMG,” the “Company,” “we,” or “our”) is an exploration and development stage oil and gas company. The Company was formed to purchase, operate, explore and develop oil and gas properties. NAMG acquired oil and gas leases and began development of a plan for oil and gas exploration and producing operations. The Company is actively engaged in leasing properties focused in the San Joaquin Basin in California, and pursuing crude oil and natural gas opportunities, with existing foundation assets targeting exploration and exploitation of oil and gas projects located near infrastructure and existing discoveries. There is no assurance that we will be successful in raising the necessary funds to drill and complete one or more of the oil and gas well locations; there are no assurances that if we are successful in raising the necessary funds to drill and complete one or more of the oil and gas well locations that they will produce oil and gas. There are no assurances that should oil and gas will be produced from one or more of the oil and gas well locations, that the Company will be profitable. We are a development stage company, and to date have earned limited revenue. Our Corporate History and Background We were incorporated as Calendar Dragon, Inc. on July 22, 2008 in the State of Nevada. From inception until we completed our Agreement and Plan of Merger Dated November 16, 2012 (the “Agreement and Plan of Merger”), by and among the Company, Lani Acquisition, LLC, a Nevada limited liability company and a wholly-owned subsidiary of the Company (“Lani Acquisition”), and Lani, LLC, a California limited liability company (“Lani”) the Company was in the development stage of creating a new calendaring software application. On October 11, 2012, the Company filed an amendment to our Articles of Incorporation to: 1. Increase the number of shares of authorized common stock from 65,000,000 to 200,000,000; 2. Increase the number of shares of authorized “blank check” preferred stock from 10,000,000 to: 25,000,000; 3. Effect a change of our name from “Calendar Dragon Inc.” to “North American Oil & Gas Corp.” (the “Name Change”) As a result of this amendment to our Articles of Incorporation, all stock has retroactively been restated and recalculated, and all presentations of our Equity and Common Stock is consistently presented. During that time, we had no revenue and our operations were limited to capital formation, organization, and development of our business plan and target customer market. Our prior operations were focused on creating a new calendaring software application. As a result of the merger with Lani, on November 20, 2012, we ceased our prior operations and we are now a holding company and our wholly owned subsidiary engages in an exploration stage oil and gas enterprise focused on the acquisition, stimulation, rehabilitation and asset improvement of small to medium sized manageable oil and gas fields throughout North America. We entered into this line of business because that was the business and expertise of Lani prior to the merger. 5 OVERVIEW The Company is engaged primarily in the acquisition of oil and gas properties focused in the San Joaquin Basin in California; pursuing crude oil and natural gas opportunities, with existing foundation assets targeting exploration; and exploitation of oil and gas projects located near infrastructure and existing discoveries. The Company has leasehold interests in three prospects in the San Joaquin Basin in California and is the operator on each lease. NAMG is partners on the Tejon Extension lease, Tejon Main lease, and White Wolf lease with Avere Energy Corp, a Delaware corporation (“Avere”) and Solimar Energy LLC, a California limited liability company (“Solimar”) to develop these leaseholds. The Company holds a 40 % working interest in the Tejon Main lease, a 50% working interest in the White Wolf lease, and a 75 % working interest in the Tejon Extension lease. Avere holds a 50% working interest in the Tejon Main lease, 50% working interest in the White Wolf lease, and a 25% working interest in the Tejon Extension lease, and Solimar holds a 10% working interest in the Tejon Main lease. NAMG owns lease interests in over 174 individual leases covering its three prospects. Per seismic evaluation, these leases hold at least fourteen potentially identified drill sites for future exploration. Provided adequate funding through capital raising and farm-outs the Company’s current plan involves permitting four wells, three in the Tejon Main lease area, and one in the Tejon Extension area, with exploration of at least one well in 2014.There are no assurances that should oil and gas be produced from one or more of the oil and gas well locations that the Company will be profitable. The Company drilled Well 77-20 on the Tejon Ranch Extension in November, 2012, and underwent testing through December 2012. Drilling on this well was suspended February 13, 2013 in order to review more thoroughly the remaining zones to be tested. Five geological reviewed the data from the seven drilled zones, analyzing seismic data purchased February 26, 2013, and determined at that time that the well did not result in commercially recoverable production. The well was shut in February 2013, and remains shut in. Management does not find it economically feasible at this time to re-enter the well for addition zonal testing. There has not been any further drilling activities on the prospects, however, the Company continues to review identified drill sites and is planning, given adequate funding, to drill one well in the last quarter of 2014 on the Tejon Extension lease. The company accumulated losses of $2,256,288 from Inception, through March 31, 2014. Over the twelve months through June 1, 2015 the Company will need to secure accumulated funds of at least $500,000 to remain operational. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs, which indicates a substantial doubt of its ability to continue as a going concern. The Company’s auditors, Malone Bailey, have issued the Company a ”Going Concern” statement. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease development of operations. The Company plans to continue using a combination of capital raisings and farm-in opportunities to develop our leased acreage. Currently, the leaseholds are not held by drilling, and all required lease payments are made in order to retain properties for development of exploration and drilling. The further implementation of our business plan will require significant capital. We do not have this capital and as a result, we will require additional financing to acquire and develop our leasehold obligations. We may use debt or equity to fund our ongoing operations. There can be no assurance that any financing will be available, and if available, will be on terms and conditions acceptable to the Company. If we rely on equity financing, our shareholders will experience significant dilution. If we rely on debt financing, we may not be able to satisfy our debt obligations. 6 The Terms ofthe Offering Securities Being Offered: 55,555,556shares of common stock being registered on behalf of the Selling Stockholder (maximum offering). Offering Period: Until all shares are sold by the Selling Stockholder or until 36 months from the date that the registration statement becomes effective, whichever comes first. Risk of Factors: The Securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors.” Common Stock Issued And Outstanding Before Offering: 62,869,337shares of our common stock are issued and outstanding as of the date of this Prospectus. Common Stock Issued And Outstanding After Offering: 105,429,107shares of common stock. Use of Proceeds: We will not receive any proceeds from the sale of the common stock by the Selling Stockholder. However, we will receive proceeds from the sale of our common stock under the Drawdown Agreement. The proceeds will be used for working capital, asset acquisition, and general corporate purposes. See “Use of Proceeds.” 7 This offering relates to the resale of up to 55,555,556 shares of our common stock by the Selling Stockholder. There are substantial risks to investors as a result of the issuance of shares of our common stock under the Drawdown Agreement. These risks include dilution of stockholders, significant decline in our stock price and our inability to draw sufficient funds when needed. In order to fund a notice for funding pursuant to the Drawdown Agreement (a “Drawdown Notice”), Beaufort will periodically purchase our common stock under the Drawdown Agreement and will, in turn, sell such shares to investors in the market at the market price on a best efforts basis, subject to certain conditions. This may cause our stock price to decline, which will require us to issue increasing numbers of common shares to Beaufort to raise the same amount of funds, as our stock price declines. Disclosure showing shares issuable if market stock price drops 25%, 50% and 75% Drawdown Amount Required 100% of Current Stock Price (1) 25% Decrease in Stock Price (1) 50% Decrease in Stock Price (1) 75% Decrease in Stock Price (1) Total No. of Shares Required to Raise $5,000,000 Based on Current Market Price(1) (1) Based on the average of the closing prices for the three days ending on July 9, 2014 of $.09 per share, as quoted on the OTCQB. Based on the above chart, the sale of stock under the first drawdown is limited to 3,301,947 common shares of stock. This results in significantly less capital than the $5,000,000 cap on the drawdown, per the Drawdown Agreement. There are no assurances that the price of common stock will appreciate, depreciate, or remain at the same price as a result of stock sales under the Drawdown Agreement, however, if there is a 25% to 75% decline in stock value pricing, NAMOG may see between 8% to 11% of the overall drawdown amount of $5,000,000 with overall subsequent drawdowns over the thirty six (36) month period of the Drawdown Agreement’s term. The Company understands and acknowledges that the number of Advance Shares issuable upon purchases pursuant to the Drawdown Agreement will increase in certain circumstances including, but not necessarily limited to, the circumstance wherein the trading price of the Common Stock declines during the Pricing Period. The Company's executive officers and directors have studied and fully understand the nature of the transactions contemplated by the Drawdown and recognize that they have a potential dilutive effect on the shareholders of the Company. The Board of Directors of the Company has concluded, in its good faith business judgment, and with full understanding of the implications, that such issuance is in the best interests of the Company. The Company specifically acknowledges that, subject to such limitations as are expressly set forth in the Drawdown Agreement, its obligation to issue Advance Shares upon purchases pursuant to the Drawdown Agreement is absolute and unconditional regardless of the dilutive effect that such issuance may have on the ownership interests of other shareholders of the Company. Financial Summary This financial summary does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. We derived the summary financial information from our financial statements appearing in the section in this prospectus entitled "Financial Statements." You should read this summary financial information in conjunction with the section entitled "Management's Discussion and Analysis," our financial statements and related notes to the financial statements. 8 Condensed Statement of Operations Information: For The period From June 20, 2011 (Inception) to December 31, 2013 Total Revenues $ - Selling - general and administrative expenses Loss from operations Other Income (Expenses) Gain on Sale of assets Other Income/Expenses ) Total Other Income (Expenses) Net Loss applicable to common shareholders $ ) Condensed Balance Sheet Information: As of December 31, 2013 Assets Current Assets: Cash and Cash Equivalents $ Restricted Cash Non-currentAssets Oil & Gas Properties , Successful Efforts method, Net Total Assets Liabilities and Stockholders' Equity Current Liabilities: Total Current Liabilities Long-term Liabilities: Total Long-term liabilities Stockholders' Equity: Common Stock Additional paid-in capital Accumulated Deficit During the Development Stage ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ 9 RISK FACTORS An investment in our securities is highly speculative and subject to numerous and substantial risks. These risks are set forth below. You should not invest in the Company unless you can afford to lose your entire investment. Readers are encouraged to review these risks carefully before making any investment decision. Risks of Purchasing Shares: Shares eligible for future sale under Rule 144 may adversely affect the market for our securities. From time to time, certain of our stockholders who hold restricted securities may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, promulgated under the Securities Act, subject to certain limitations. Although current stockholders may have no current intention or ability to sell their shares, any substantial sales by holders of our common stock in the future pursuant to Rule 144 may have a material adverse effect on the market price of our securities. There are not enough unregistered shares held by non-affiliates to have a material effect on the price of our common stock. The price of our common stock is subjected to volatility. The market for NAMG’s common stock is highly volatile. The trading price of NAMG’s common stock is subject to wide fluctuations in response to, among other things, quarterly variations in operating and financial results, and general economic and market conditions. In addition, statements or changes in opinions, ratings, or earnings estimates made by brokerage firms or industry analysts relating to their markets or relating to NAMG could result in an immediate and adverse effect on the market price of our common stock. The highly volatile nature of NAMG’s stock prices may cause investment losses for their shareholders. If securities class action litigation is brought against NAMG, such litigation could result in substantial costs while diverting management's attention and resources. Disruptions in global financial markets and deteriorating global economic conditions could cause lower returns to investors. Disruptions in global financial markets and deteriorating global economic conditions could adversely affect the value of NAMG’s common stock. The current state of the economy and the implications of future potential weakening may negatively impact market fundamentals, resulting in lower revenues and values for NAMG’s business opportunities and investments. If securities or industry analysts do not publish research or reports about NAMG’s business or if they issue an adverse or misleading opinion regarding NAMG stock, its price and trading volume could decline. The trading market for NAMG’s common stock will be influenced by the research and reports that industry or securities analysts publish about NAMG or its business, if any. Our shares will be deemed to be "penny stocks" as defined in the Securities Exchange Act of 1934, as amended, and, as a result, will be subject to various eligibility and disclosure requirements on broker-dealers engaged in the resale of these shares. The shares offered in this prospectus will be "penny stocks" as that term is defined in the Securities Exchange Act of 1934, as amended, (the ‘Exchange Act”) to mean, among other definitions, equity securities with a price of less than $5.00 per share. 10 Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or an accredited investor must make a special suitability determination regarding the purchaser and provide special disclosure documents to the purchaser. The imposition of these suitability standards and special disclosures could reduce an investor's ability to resale the shares at a time or price desired. See the section "Market for Common Equity and Related Stockholder Matters." If we fail to remain current on our reporting requirements, we could be removed from quotation by the OTCQB, which would limit the ability of broker-dealers to sell our securities and the ability of shareholders to sell their securities in the secondary market. Companies quoted on the OTCQB must be reporting issuers under Section 12 of the Exchange Act, and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the OTCQB. If we fail to remain current on our reporting requirements, we could be removed from the OTCQB. As a result, the market liquidity for our securities could be adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of shareholders to sell their securities in the secondary market. Risks Related to the equity line of credit: Beaufort will pay less than the then-prevailing market price of our common stock, which could cause the price of our common stock to decline. Our common stock to be issued under the Drawdown Agreement will be purchased at a fifteen percent (15%) discount or 85% of the average of the three (3) lowest closing prices during the five (5) trading days immediately before our delivery of our Notice to Beaufort of our election to exercise our "put" right. Beaufort has a financial incentive to sell our shares immediately upon receiving the shares to realize the profit between the discounted price and the market price. If Beaufort sells our shares, the price of our common stock may decrease. If our stock price decreases, Beaufort may have a further incentive to sell such shares. Accordingly, the discounted sales price in the Drawdown Agreement may cause the price of our common stock to decline. We are registering an aggregate of55,555,556shares of common stock to be issued under the equity line of credit. The sale of such shares could depress the market price of our common stock. We are registering an aggregate of 55,555,556 shares of common stock under the registration statement of which this prospectus forms a part for issuance pursuant to the equity line of credit. The sale of these shares into the public market by Beaufort could depress the market price of our common stock. We may not have access to the full amount under the equity line of credit. For the five consecutive trading days prior to July 9, 2014 the lowest closing price of our common stock was $.09. There is no assurance that the Market Price of our common stock will increase or remain the same substantially in the near future. The entire commitment under the equity line of credit is $5,000,000. The aggregate number of shares of common stock necessary to raise the entire $5,000,000 at $.09 per share is 55,555,556. We may not have access to the remaining commitment under the equity line of credit unless the Market Price of our common stock increases or remains stable. Quantitatively, the Company may expect to receive approximately 11% of the full line of credit, resulting in a total drawdown of $550,000. The Company's executive officers and directors fully recognize that the Company may not provide them access to the full line of credit. 137,130,663 shares of our common stock (excluding 25,000,000 shares of preferred stock) remain available for issuance. We do not have any outstanding convertible notes. Our common stock price may decline by our draw on our equity line of credit. Effective March 24, 2014, we entered into the Drawdown Agreement with Beaufort. Pursuant to the Drawdown Agreement, when we deem it necessary, we may raise capital through the private sale of our common stock to Beaufort at a price equal to 85% of Market Price. Because this price is lower than the prevailing market price of our common stock, to the extent that the put right is exercised, your ownership interest will be diluted in direct proportion. 11 There may not be a sufficient price of our common stock to permit us to acquire adequate funds, which may adversely affect our liquidity. The Drawdown Agreement provides that the number of shares sold pursuant to each Noticeplusthe shares held by Beaufort at that time shall not exceed 4.99% of the issued and outstanding shares of common stock of the Company. If the price our common stock is too low, it is possible that we may not be permitted to draw the full amount of proceeds of the drawdown request, which may not provide adequate funding for our planned operations and may materially decrease our liquidity. Analysis shows that an initial drawdown at current market prices will result in a drawdown of 301,301,947 shares of stock resulting in $297,175 of actual available funds. While the Company cannot predict a quantitative risk factor in specific numbers, it can quantify its initial drawdown expectation. We may draw on our equity line of credit to the extent that a change of control occurs. The Company may continue to make drawdown requests while the Selling Shareholder holds shares of common stock or sells shares to a specific party, thereby causing such purchasing party to gain control of the Company. This could jeopardize the execution of the Company’s business plan and may disrupt operations. The Company does not anticipate making drawdown requests under this scenario. Risks Related to Our Business: We have not generated revenue. We have had no revenues since inception.We will, in all likelihood, sustain operating expenses without corresponding revenues. This may result in our incurring a net operating loss that will increase unless we consummate an acquisition of an oil and gas producing properties that are profitable. We cannot assure you that we can identify any oil and gas properties that will be profitable at the time of its acquisition by the Company or ever. Unless we secure additional working capital, the Company can only continue as a going concern forsix months. Our auditors have issued a going concern opinion. Unless we secure equity, debt financing or joint venture partners, of which there can be no assurance, or identify a profitable acquisition candidate, we will not be able to continue any operations for longer thansix months. We based this estimate on that the majority of our operating costs are for salaries of the officers and general and administrative costs of the Company. The majority of officer’s compensation is being accrued. Our negative cash flow is for our auditors, attorneys, transfer agent, EDGAR filer and insurance expenses. We have sufficient cash and liquid assets to cover auditors, attorneys, transfer agent, EDGAR filer, limited travel, and insurance expenses for the nextsixmonths. After such time, the Company would be forced to cease operations. Our accounting entries are based on the assumption that we will be able to become a going concern. However, based on the doubt that the Company will be able to do so, our financial statements may require adjustment. 12 Environmental and Occupational Regulations will impact our operations. We are subject to various federal, state, provincial, and local international laws and regulations concerning occupational safety and health as well as the discharge of materials into, and the protection of, the environment. Environmental laws and regulations relate to, among other things: i) assessing the environmental impact of drilling, work-over or construction activities; ii) the generation, storage, transportation and disposal of waste materials; iii) the emission of certain gases into the atmosphere; iv) the monitoring, abandonment, reclamation and remediation of well and other sites, including sites of former operations; and v) the development of emergency response and spill contingency plans. The costs of environmental protection and safety and health compliance are significant. Compliance with environmental, safety and health initiatives can be costly. There is no assurance that we will be able to comply with these regulations. If we cannot comply with these regulations, we will be forced to cease all operations in which case you will lose your entire investment. While we carryadequate Control of Well Insurance, Business Liability Insurance, Worker’s Compensation Insurance, as well as secure Downhole Insurance during a drilling operation, and identify and capitalize abandonment and reclamation and remediation costs, we simply cannot predict or quantify with any reasonable degree of certainty our future exposure concerning such matters. We are subject to exploration and production regulation. Our oil and gas operations are subject to various federal, state, provincial, tribal, and local laws and regulations. These laws and regulations relate to matters that include, but are not limited to: i) acquisition of seismic data; ii) location of wells; iii) drilling and casing of wells; iv) hydraulic fracturing; v) well production; vi) spill prevention plans; vii) emissions and discharge permitting; viii) use, transportation, storage and disposal of fluids and materials incidental to oil and gas operations; ix) surface usage and the restoration of properties upon which wells have been drilled; x) calculation and disbursement of royalty payments and production taxes; xi) plugging and abandoning of wells; and xii) transportation of production. Our operations also are subject to conservation regulations, including the regulation of the size of drilling and spacing units or proration units; the number of wells that may be drilled on the Oil and Gas Lease and the unitization or pooling of oil and gas properties. In the United States, some states allow the forced pooling or integration of tracts to facilitate exploration, while other states rely on voluntary pooling of lands and leases, which may make it more difficult to develop oil and gas properties. In addition, state conservation laws generally limit the venting or flaring of natural gas and impose certain requirements regarding the ratable purchase of production. The effect of these regulations is to limit the amounts of oil and gas we can produce from our wells and to limit the number of wells or the locations at which we can drill. 13 Public policy, which includes laws, rules and regulations, can change. Our operations are generally subject to federal laws, rules and regulations. In addition, we are also subject to the laws and regulations of various states and local governments. Pursuant to public policy changes, numerous government departments and agencies have issued extensive rules and regulations binding on the oil and gas industry and its individual members, some of which carry substantial penalties for failure to comply. Changes in such public policy have affected, and at times in the future could affect, our operations. Political developments can restrict production levels, enact price controls, and change environmental protection requirements, and increase taxes, royalties and other amounts payable to governments or governmental agencies. Existing laws and regulations can also require us to incur substantial costs to maintain regulatory compliance. Our operating and other compliance costs could increase further if existing laws and regulations are revised or reinterpreted or if new laws and regulations become applicable to our operations. Although we are unable to predict changes to existing laws and regulations, such changes could significantly affect our profitability, financial condition, and liquidity, particularly changes related to hydraulic fracturing, income taxes and climate change as discussed below. Hydraulic Fracturing — The U.S.Congress is currently considering legislation to amend the federal Safe Drinking Water Act to require the disclosure of chemicals used by the oil and natural-gas industry in the hydraulic-fracturing process. Currently, regulation of hydraulic fracturing is primarily conducted at the state level through permitting and other compliance requirements. This legislation, if adopted, could establish an additional level of regulation and permitting at the federal level. NAMG does not anticipate the use of hydraulic fracturing techniques in the prospective drilling sites located on the three leased prospects. As such, there is no disclosure regarding this information necessary in the prospectus. Environmental matters and costs can be significant. As an operator of oil and gas properties, we are subject to various federal, state, and local laws and regulations relating to discharge of materials into, and protection of, the environment. These laws and regulations may, among other things, impose liability on us for the cost of pollution clean-up resulting from our operations in affected areas. Any future environmental costs of fulfilling our commitments to the environment are uncertain and will be governed by several factors, including future changes to regulatory requirements. There is no assurance that changes in or additions to public policy regarding the protection of the environment will not have a significant impact on our operations and profitability and if environmental laws change to our detriment in a material amount, we may have to discontinue operations entirely. The California drought may impact our operations. Our industry depends on a high volume of water for its operations. California is currently in a moderate to severe drought. Exploration in the San Joaquin Basin has seen restrictions on use of water for any industrial use. The severity of these restrictions could have an impact on our operations. This, as other operational Risk Factors is not specifically quantifiable. As of the date of this filing, the State of California and the Division of Oil, Gas & Geothermal Resources continues to bring forth regulations and legislative bills regarding the oil and gas industry that may impact our operations in a negative capacity from an additional financial burden, to a additional man hours required for reporting requirement. The Company does not have the insurance required to cover its risks. Exploration, development, production, and processing of oil and gas can be hazardous and involve unforeseen occurrence including, but not limited to blowouts, cratering, fires, and loss of well control. These occurrences can result in damage to or destruction of wells or production facilities, injury to persons, loss of life, or damage to property or the environment. We do maintain insurance at this time against losses or liabilities in accordance with customary industry practices. We carry what we believe to be adequate Control of Well Insurance, Business Liability Insurance, Worker’s Compensation Insurance, and secure Down Hole Insurance during the actual drilling. However, we cannot insure against all operational risks. This is not available to anyone in the oil and gas exploration industry. We have generated no revenues from operations. We have a history of losses and losses are likely to continue in the future. We have generated no revenues from operations. Cumulative losses as of March 31, 2014 totaled $2,256,288. We have incurred significant losses in the past and we will likely continue to incur losses in the future unless our development program proves successful. Even if our development program produces oil and gas, there can be no assurance that we will be able to commercially exploit these resources, or generate sufficient revenues to operate profitably. 14 We will require additional financing to continue our development operations. We will require significant working capital to continue our current development program. There can be no assurance that we will be able to secure additional funding to meet our objectives or if we are able to identify funding sources, that the funding will be available on terms acceptable to the Company. Should this occur, we will have to significantly reduce our development programs, which will limit our ability to secure additional equity participation in acquisitions of oil and gas leases or in various joint ventures. From a quantitative standpoint, without additional funding, we will not have viable options to offer partners in joint venture opportunities, nor will be able to procure additional acquisition of leasehold prospects, all which are part of our normal, routine, and daily operation. We have no history as a company engaged in oil and gas development or exploration. NAMG does not have a history of earnings or cash flow from oil and gas operations. If we are able to proceed to production, commercial viability will be affected by factors that are beyond our control such as the particular attributes of fluctuation in the prices of oil and gas, the cost of construction and operating an oil or gas well, prices, transportation costs, the availability of economic sources for energy, government regulations including regulations relating to prices, royalties, restrictions on production, quotas on exploration, and the potential costs of protection of the environment. If our exploration costs are higher than anticipated, then our profitability will be adversely affected. We are currently proceeding with development and/or exploration of our leasehold interests on the basis of estimated development/exploration costs. If our development/exploration costs are greater than anticipated we may be forced to terminate our operations until such time as we generate additional revenues to fund our operations. Factors that could cause development/exploration costs to increase are adverse weather conditions, difficult terrain, unknown or unexpected results when we re-enter a well, increased government regulation and shortages of qualified personnel. The price of development, however, has not increased significantly over the past five years. Our estimates for development have remained consistent within these parameters. We cannot quantify if the price for these services will take an incremental inflationary adjustment hike, which has not, yet, taken place. If there is a customary inflationary increase, and the price of oil remains consistent (which it is known to vary widely) we can still pursue our operations. If service inflation occurs, and the price of oil decreases significantly, we will be forced to adjustour operation model. We face many operating hazards. The development and operation of an oil or gas well involves many risks, which even a combination of experience, knowledge and careful evaluation may not be able to overcome. These risks include, among other things, ground fall, flooding, environmental hazards, and the discharge of toxic chemicals, explosions and other accidents. Such occurrences may result in work stoppages, delays in production, increased production costs, damage to or destruction of mines and other producing facilities, injury or loss of life, damage to property, environmental damage, and possible legal liability for such damages. Adequacy of Control of Well Insurance Our oil and gas operations are subject to all the risks inherent in the exploration for, and development and production of, oil and gas including blowouts, fires and other casualties. While the Company has planned for these contingencies and has purchased insurance to address potential liabilities associated with the exploration, drilling, testing and development of our exploration wells there can be no guarantee that all potential liabilities over and above the coverage limits of will be covered by insurance or that the insurance coverage will be adequate. 15 There may be insufficient oil and gas reserves to develop any of our propertiesand our estimates may be inaccurate. There is no certainty that any expenditure made in the development/exploration of any properties will result in discoveries of commercially recoverable quantities of oil or gas. Most development/exploration projects do not result in the discovery of commercially extractable deposits of oil or gas and no assurance can be given that any particular level of recovery will in fact be realized or that any identified leasehold interest will ever qualify as a commercially developed and viable property. Estimates of reserves, deposits, and production costs can also be affected by such factors as environmental regulations and requirements, weather, unexpected or unknown results when we re-enter a well, environmental factors, unforeseen technical difficulties, unusual or unexpected geological formations, and work interruptions. Short term factors relating to reserves, such as the need for orderly development of the wells may also have an adverse effect on our development/exploration, drilling and on the results of operations. There can be no assurance the production of insignificant amounts of oil can be duplicated in a larger exploration program. Material changes in estimated reserves, development/drilling costs may affect the economic viability of any project. There are no confirmed proven reserves of oil and gas reservoirs on any properties from which we may derive any financial benefit. All of our leasehold interests are without known bodies (reserves) of commercial oil or gas. Development of these properties will follow only upon obtaining satisfactory development/exploration results. The long-term profitability of the Company’s operations will be in part directly related to the cost and success of its development/exploration and development programs. Oil and gas development/exploration and development are highly speculative businesses, involving a high degree of risk. Few properties, which are explored, are ultimately developed into producing oil and gas fields. There is no assurance that our development/exploration and development activities will result in any discoveries of commercial quantities of oil and gas. There is also no assurance that, even if commercial quantities of oil or gas are discovered, a well can be brought into commercial production. Production/discovery of oil and gas is dependent upon a number of factors, not the least of which is the technical skill of the development/exploration personnel involved. The commercial viability of a well is also dependent upon a number of factors, many of which are beyond the Company’s control, such as worldwide economy, the price of oil and gas, government regulations, including regulations relating to royalties, allowable production, and environmental protection. Neither the Company nor any independent petroleum geologist has confirmed that our leasehold interests can be commercially developed. In order to carry out additional development and/or exploration programs of any potential oil or gas deposits, we will require substantial additional funding. In the event our leasehold interest yield no oil or gas, the Company would likely be forced to cease operations and your entire investment may be lost. The fluctuation of commodity pricing may have a negative economic effect on the Company The price of oil and gas has experienced significant price movements over short periods of time and is affected by numerous factors beyond our control, including international economic and political trends, war, terrorism, expectations of inflation, currency exchange fluctuations (including, the U.S. dollar relative to other currencies) interest rates, global or regional consumption patterns, speculative activities and increases in production due to improved exploration and production methods. The supply of and demand for oil and gas are affected by various factors, including political events, economic conditions and production costs in major producing regions. Drilling operations are hazardous, raise environmental concerns and raise insurance risks. Drilling operations are by their nature subject to a variety of risks, such as, flooding, environmental hazards, the discharge of toxic chemicals and other hazards. Such occurrences may delay development or production, increase production costs, or result in a liability. We may not be able to insure fully or at all against such risks, due to political or other reasons, or we may decide not to take out insurance against such risks as a result of high premiums or other reasons. We intend to conduct our business in a way that safeguards public health and the environment and in compliance with applicable laws and regulations. Environmental hazards may exist on properties in which we hold an interest which are unknown to us and may have been caused by prior owners. Changes to drilling laws and regulations could require additional capital expenditures and increase operating and/or reclamation costs. Although we are unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could render certain operations uneconomic. 16 Our estimates of resources are subject to uncertainty. The cost of employing this technology may be cost prohibitive or the cost may exceed the benefit. Under current SEC standards, proved reserves are those quantities of oil and natural gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. The term “reasonable certainty” implies a high degree of confidence that the quantities of oil and/or natural gas actually recovered will equal or exceed the estimate. Reasonable certainty can be established using techniques that have been proved effective by actual production from projects in the same reservoir or an analogous reservoir or by other evidence using reliable technology that establishes reasonable certainty. Reliable technology is a grouping of one or more technologies (including computational methods) that have been field-tested and have demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation. In order to establish reasonable certainty with respect to our leases, we would have to employ technologies that have been demonstrated to yield results with consistency and repeatability. The technical data used in the estimation of proved reserves include, but are not limited to, electrical logs, radioactivity logs, core analyses, geologic maps and available downhole and production data, seismic data and well test data. Generally, oil and gas reserves are estimated using, as appropriate, one or more of these available methods: production decline curve analysis, analogy to similar reservoirs or volumetric calculations. Reserves attributable to producing wells with sufficient production history are estimated using appropriate decline curves or other performance relationships. Reserves attributable to producing wells with limited production history and for undeveloped locations are estimated using performance from analogous wells in the surrounding area and technical data to assess the reservoir continuity. In some instances, particularly in connection with exploratory discoveries, analogous performance data is not available, requiring us to rely primarily on volumetric calculations to determine reserve quantities. Volumetric calculations are primarily based on data derived from geologic-based seismic interpretation, open-hole logs, and completion flow data. When using production decline curve analysis or analogy to estimate proved reserves, they would be limited to estimates to the quantities of oil and gas derived through volumetric calculations. The accuracy of any reserve estimate is a function of the quality of available geological, geophysical, engineering, and economic data, the precision of the engineering and geological interpretation and judgment. The estimates of reserves and future cash flows are based on various assumptions and are inherently imprecise. Even though these estimates may be reasonable and logical; actual future production, cash flows, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves may vary substantially from these estimates. Also, the use of a discount factor for reporting purposes may not necessarily represent the most appropriate discount factor, given actual interest rates and risks to which the oil and natural gas industry in general are subject. If we are unable to obtain all of our required governmental permits, our operations could be negatively impacted. Our future operations, including exploration and development activities, required permits from various governmental authorities. Such operations are and will be governed by laws and regulations governing prospecting, development, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters. There can be no assurance that we will be able to acquire all required licenses or permits or to maintain continued operations at our properties. We are subject to numerous environmental and other regulatory requirements. All phases of drilling and development/exploration operations are subject to governmental regulation including environmental regulation. Environmental legislation is becoming stricter, with increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects and heightened responsibility for companies and their officers, directors and employees. There can be no assurance that possible future changes in environmental regulation will not adversely affect our operations. As well, environmental hazards may exist on a property in whichwe hold an interest that wascaused by previous or existing owners or operators of the properties and of which the Company is not aware at present. 17 Government approvals and permits are required to be maintained in connection with our drilling and development/exploration activities. We will require permits for our operations and there is no assurance that delays will not occur in connection with obtaining all necessary renewals of such permits for the existing operations or additional permits for any possible future changes to the Company’s operations, including any proposed capital improvement programs. Failure to comply with applicable laws, regulations and permitting requirements may result in enforcement actions there under, including orders issued by regulatory or judicial authorities causing operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment, or remedial actions. Parties engaged in drilling operations may be required to compensate those suffering loss or damage by reason of our activities and may be liable for civil or criminal fines or penalties imposed for violations of applicable laws or regulations. Amendments to current laws, regulations and permitting requirements, or more stringent application of existing laws, may have a material adverse impact on the Company resulting in increased capital expenditures or production costs, reduced levels of production at producing properties or abandonment or delays in development of properties. There is no assurance that there will not be title or boundary disputes. Although we have thoroughly investigated the right and title to explore and exploit our properties and obtained records from government offices, and have secured an outside company to provide adequate title search for each leased property, this should not be construed as a guarantee of title. Other parties may dispute the title to any of our properties or that any property may be subject to prior unregistered agreements and transfers. The title may be affected by undetected encumbrances or defects or governmental actions. Local infrastructure may impact our development/exploration activities and results of operations. Our activities depend, to one degree or another, on adequate infrastructure. Reliable roads, bridges and power and water supplies are important determinants that affect capital and operating costs. Unusual or infrequent weather phenomena sabotage or government or other interference in the maintenance or provision of such infrastructure could adversely affect the activities and profitability of the Company. Because of the speculative nature of completing development programs and drilling for oil and gas, there are significant risks that our business will fail. Oil and gas development/exploration is extremely risky. We cannot provide any assurances that our activities will result in commercially exploitable reserves of oil and gas. Development/exploration for oil and gas is a speculative venture necessarily involving substantial risk. Any expenditure that we make may not result in the discovery of commercially exploitable reserves. The market for oil and gas is volatile. This will have a direct impact on the Company’s revenues (if any) and profits (if any) and will probably have an adverse effect on our ongoing operations. The price of both oil and gas has fluctuated significantly over the past few years. This has contributed to the renewed interest in oil and gas exploration. However, in the event that the price of either oil or gas falls, the interest in exploratory ventures may decline and the value of the Company’s business could be adversely affected. Government regulation or changes in such regulation may adversely affect the Company’s business. The Company intends to engage experts to assist it with respect to its operations. The Company deals with various regulatory and governmental agencies and the rules and regulations of such agencies. No assurances can be given that it will be successful in its efforts or dealings with these agencies. Further, in order for the Company to operate and grow its business, it needs to continually conform to the laws, rules, and regulations of such jurisdiction. It is possible that the legal and regulatory environment pertaining to the development/exploration and development of oil and gas properties will change. Uncertainty and new regulations and rules could increase the Company’s cost of doing business or prevent it from conducting its business. 18 We are in competition with companies that are larger, more established and better capitalized than we are. Many of our potential competitors have: · greater financial and technical resources; and · longer operating histories and greater experience in oil and gas We may not be able to generate revenue sufficient to maintain operations. To date, we have generated limited revenue. We have incurred significant losses since inception and there can be no assurance that we will be able to reverse this trend. Even if we are able to successfully identify commercially exploitable oil and gas reserves, there is no assurance that we will have sufficient financing to exploit these reserves, generate revenues, or find a willing buyer for the properties. We have no proven reserves, extremely limited operations and no operating revenues. We currently have no revenues from operations and no proven reserves. Reserves, by definition, contain mineral deposits in a quantity and in a form from which oil and gas may be economically and legally extracted or produced. We have not established that either oil or gas exists in any quantity in the property, which is the focus of our exploration efforts, and unless or until we do so, we will have nominal revenues. Development/Exploration for economic deposits of oil and gas is speculative. Our business is very speculative since there is generally no way to recover any of the funds expended on development/exploration unless the existence of commercially exploitable reserves are established and the Company can exploit those reserves by either commencing drilling operations, selling or leasing its interest in the property, or entering into a joint venture with a larger company that can further develop the property. Unless we can establish and exploit reserves before our funds are exhausted, we will have to discontinue operations, which could make our stock valueless. Our operations are subject to environmental risks. Our operations are subject to strict environmental rules and regulations. There can be no assurance that we will be able to comply with these rules. Environmental legislation is evolving in some jurisdictions in a manner, which will require stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects, and a heightened degree of responsibility for companies and their officers, directors and employees. There is no assurance that future changes in environmental regulation, if any, will not adversely affect our projects The oil and gas industry is highly competitive and the success and future growth of our business depend upon our ability to remain competitive in identifying and developing properties with sufficient reserves for economic exploitation. The oil and gas industry is highly competitive and fragmented with limited barriers to entry, especially at the exploratory stages. We compete in national, regional, and local markets with large multi-national corporations and against start-up operators hoping to identify an oil or gas property. Some of our competitors have significantly greater financial resources than we do. This puts us at a competitive disadvantage if we choose to further exploit development opportunities. The loss of key members of our senior management team could adversely affect the execution of our business strategy and our financial results. We believe that the successful execution of our business strategy and our ability to move beyond the exploratory stages depends on the continued employment of key members of our senior management team. If any members of our senior management team become unable or unwilling to continue in their present positions, our financial results and our business could be materially adversely affected. 19 We will hire third party companies to undertake our development programs. We will have to hire employees or retain independent companies to oversee or perform our development operations. We currently do not have sufficient funds for either. As such, even with exploitable deposits of oil or gas, we may not be able to develop our leasehold interests. Risks Related to Our Stockholders and Shares of Common Stock We have a large number of authorized but unissued shares of our common stock. We have a large number of authorized but unissued shares of common stock, which our management may issue without further stockholder approval, thereby causing dilution of your holdings of our common stock. Our management will continue to have broad discretion to issue shares of our common stock in a range of transactions, including capital-raising transactions, mergers, acquisitions and other transactions, without obtaining stockholder approval, unless stockholder approval is required. If our management determines to issue shares of our commonstock from the large pool of authorized but unissued shares for any purpose in the future, your ownership position would be diluted without your further ability to vote on that transaction. Shares of our common stock may continue to be subject to illiquidity because our shares may continue to be thinly traded and may never become eligible for trading on a national securities exchange. While we may at some point be able to meet the requirements necessary for our common stock to be listed on a national securities exchange, we cannot assure you that we will ever achieve a listing of our common stock on a national securities exchange. Our shares are currently only eligible for quotation on the OTCQB, which is not an exchange. Initial listing on a national securities exchange is subject to a variety of requirements, including minimum trading price and minimum public “float” requirements, and could also be affected by the general skepticism of such markets concerning companies that are the result of mergers with inactive publicly-held companies. There are also continuing eligibility requirements for companies listed on public trading markets. If we are unable to satisfy the initial or continuing eligibility requirements of any such market, then our stock may not be listed or could be delisted. This could result in a lower trading price for our common stock and may limit your ability to sell your shares, any of which could result in you losing some or all of your investments. If the price of the shares of our common stock falls, we may lose eligibility for quotation on the OTCQB. Our shares are currently only eligible for quotation on the OTCQB, which is not an exchange. Starting May 1, 2014, there will be continuing eligibility requirements for OTCQB, whereby the price of our common stock can’t fall below $0.01 for thirty consecutive days. If we are unable to satisfy this continuing eligibility requirement of the OTCQB, the quotation of our common stock could be moved to the OTC Pink Sheets. This could result in a lower trading price for our common stock and may limit your ability to sell your shares, any of which could result in you losing some or all of your investments. 20 The market valuation of our business may fluctuate due to factors beyond our control and the value of your investment may fluctuate correspondingly. The market valuation of emerging growth companies, such as us, frequently fluctuate due to factors unrelated to the past or present operating performance of such companies. Our market valuation may fluctuate significantly in response to a number of factors, many of which are beyond our control, including: i. changes in securities analysts’ estimates of our financial performance, although there are currently no analysts covering our stock; ii. fluctuations in stock market prices and volumes, particularly among securities of emerging growth companies; iii. changes in market valuations of similar companies; iv. announcements by us or our competitors of significant contracts, new technologies, acquisitions, commercial relationships, joint ventures or capital commitments; v. variations in our quarterly operating results; vi. fluctuations in related commodities prices; and vii. additions or departures of key personnel. As a result, the value of your investment in us may fluctuate. Our common stock may be subject to penny stock regulations, which may make it difficult for investors to sell their stock. The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules; deliver a standardized risk disclosure document prepared by the Commission, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules. If our common stock becomes subject to the penny stock rules, holders of our shares may have difficulty selling those shares. We have never paid dividends on our common stock. We have never paid cash dividends on our common stock and do not presently intend to pay any dividends in the foreseeable future. Investors should not look to dividends as a source of income. In the interest of reinvesting initial profits back into our business, we do not intend to pay cash dividends in the foreseeable future. Consequently, any economic return will initially be derived, if at all, from appreciation in the fair market value of our stock, and not as a result of dividend payments. We expect to issue more shares in an equity financing, which will result in substantial dilution. Our Articles of Incorporation authorize the Company to issue 200,000,000 shares of common stock and 25,000,000 shares of “blank check” preferred stock. Any equity financing effected by the Company may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders. Moreover, our stock issued in any equity financing transaction may be valued on an arbitrary or non-arm’s-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders. Our board of directors has the power to issue any or all of such authorized but unissued shares without stockholder approval. To the extent that additional shares of common stock or preferred stock are issued in connection with a business combination or otherwise, dilution to the interests of our stockholders will occur and the rights of the holders of common stock might be materially adversely affected. 21 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. All statements other than statements of historical facts contained in this prospectus, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements. The words "believe," "may," "estimate," "continue," "anticipate," "intend," "should," "plan," "expect" and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in "Risk Factors" and elsewhere in this prospectus. Other sections of this prospectus may include additional factors which could adversely affect our business and financial performance. Moreover, we operate in a highly regulated, very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements. You should not rely upon forward-looking statements as predictions of future events or performance. We cannot assure you that the events and circumstances reflected in the forward-looking statements will be achieved or will occur. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We have an ongoing obligation to continually disclose material future changes in the Company and its operations. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the common stock by Selling Stockholder. However, the Company anticipates receiving up to $5,000,000 gross proceeds pursuant to the equity line of credit with Beaufort. The maximum amount we can receive is dependent on the price of our common stock, and could be less than $5,000,000. We chose an equity line of $5,000,000 as we require large sums of financing for our staged growth, which will be obtained either through debt financing, or equity financing. If the Company receives $5,000,000, we expect to disburse the proceeds from this offering in the amounts set forth below: Offering Proceeds: $ $ $ Acquisitions of Oil and Gas Properties: $ $ $
